CLARE E. CONNORS 7936
Attorney General of Hawaii

CARON M. INAGAKI 3835
RYAN M. AKAMINE 4358
Deputy Attorneys General
Department of the Attorney
General, State of Hawaii
425 Queen Street
Honolulu, Hawaii 96813
Telephone: (808) 586-1494
e-mail: Caron.M.Inagaki@hawaii.gov
Ryan.M.Akamine @hawaii.gov

Attorneys for Defendants
CLARE E. CONNORS and
AL CUMMINGS, in their official capacities
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII
ANDREW TETER and Civil No. CV19-00183-ACK-WRP

JAMES GRELL,
DEFENDANTS CLARE E. CONNORS

Plaintiffs, AND AL CUMMINGS’, IN THEIR
OFFICIAL CAPACITIES, CONCISE
V. STATEMENT OF MATERIAL FACTS

IN SUPPORT OF MOTION FOR

CLARE E. CONNORS, in her SUMMARY JUDGMENT;

Official Capacity as the Attorney DECLARATION OF RYAN M.

General of the State of Hawaii, and AKAMINE; EXHIBITS “A”-“T’;

AL CUMMINGS, in his Official CERTIFICATE OF SERVICE

Capacity as the State Sheriff Division

Administrator,
Judge: Honorable Alan C. Kay
Defendants. Trial: June 16, 2020 at 9:00 AM

 

 

792170_1
DEFENDANTS CLARE E. CONNORS AND AL CUMMINGS’, IN THEIR
OFFICIAL CAPACITIES, CONCISE STATEMENT OF MATERIAL FACTS IN
SUPPORT OF MOTION FOR SUMMARY JUDGMENT

Defendants CLARE E. CONNORS, in her official capacity as the Attorney
General of the State of Hawaii, and AL CUMMINGS, in his official capacity as
the State Sheriff Division Administrator, by and through their attorneys Clare E.
Connors, Attorney General, and Caron M. Inagaki and Ryan M. Akamine, Deputy

Attorneys General, pursuant to Local Rule 56.1, state that the material facts for this

Court’s determination of the issues presented on summary judgment are:

 

FACTS EVIDENTIARY SUPPORT

 

1. Plaintiffs filed their complaint on See ECF 1.
April 10, 2019.

 

 

2. Butterfly knives are banned in See ECF No. 1, paragraph 52.
Hawaii pursuant to state law. See
H.R.S. § 134-53.

3. Plaintiffs challenge the See ECF 1.

constitutional validity and
enforcement of H.R.S. § 134-53.

 

 

4. Defendants deny that Plaintiffs’ See ECF No. 17, paragraph 17.
rights under the Second Amendment
or 42 U.S.C. § 1983 are being
violated, deny that Plaintiffs are
entitled to preliminary and
injunctive relief, and deny that
Plaintiffs are entitled to a declaratory
ruling by the court.

 

 

792170_1 2

 
 

 

5. Defendants deny that Plaintiffs are
entitled to declaratory relief, or that
there is a substantial likelihood that
Plaintiffs will suffer irreparable
injury in the future, and deny all
remaining allegations contained
therein.

 

See ECF No. 17, paragraph 18.

 

Dated: Honolulu, Hawaii, January 15, 2020.

792170_1

STATE OF HAWAII

CLARE E. CONNORS
Attorney General of Hawaii

/s/ Ryan M. Akamine

 

CARON M. INAGAKI
RYAN M. AKAMINE
Deputy Attorneys General

Attorneys for Defendants
CLARE E. CONNORS and

AL CUMMINGS, in their official
capacities

 
